Citation Nr: 0210436	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  97-27 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Basic eligibility to receive Death Pension benefits during 
calendar years 1997, 1998, 1999, and 2000.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel

INTRODUCTION

The appellant is the widow of a deceased veteran who served 
during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) from eligibility determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  A transcript of a hearing held at the RO in 
November 1997 is of record.  

The case was last before the Board in November 1998, when it 
was remanded in order to clarify certain information 
concerning the dates and amounts of the Social Security 
benefits received by the appellant on her own account and on 
behalf of her dependent daughter, and of certain household 
and medical expenses.  This information has been received for 
the most part, but additional information submitted by the 
appellant in February 2000 concerning her previously 
unreported receipt of substantial earned income has proven to 
be determinative of this appeal.  

Based upon the undisputed income information submitted by the 
appellant in February 2000, the essential facts in this case 
are clear.  No further evidentiary development is necessary.  


FINDINGS OF FACT

1.  The veteran died in August 1992, and the appellant is his 
widow; she also has a dependent daughter born in June 1981.  

2.  The appellant has reported that she was in receipt of 
earned income from wages of $563 per week ($29,276 per year) 
from January 1, 1997, to December 31, 2000, in addition to 
substantial income from Social Security benefits.  

3.  The appellant has reported deductible expenses of only 
$315 per year in Medicare payments for the same period of 
time.  


CONCLUSION OF LAW

Due to excessive countable income, the appellant did not 
satisfy the basic eligibility requirements for receiving 
Death Pension benefits during calendar years 1997, 1998, 
1999, and 2000.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.3(b), 3.32, 3.271, 3.272, 3.273 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
claim but since the RO's most recent consideration of the 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The current record reflects that through letters, the 
statement of the case and supplements thereto, the RO has 
informed the appellant of the evidence and information needed 
to substantiate the claim, the evidence and information that 
she is to provide and the evidence that VA would obtain on 
her behalf.  Since the income information needed in this case 
was solely within the knowledge and control of the appellant, 
VA could not undertake to obtain any of this information for 
her, except for information concerning Social Security 
benefits, which has been obtained.  The appellant has not 
identified any additional evidence or information that could 
be obtained to substantiate the claim, and the Board is also 
unaware of any outstanding evidence or information that could 
be obtained to substantiate the claim.  

In sum, the facts pertinent to this claim have been properly 
developed, and no further action is required to comply with 
the VCAA or the implementing regulations.  A remand to afford 
the RO an opportunity to consider the claim in light of the 
VCAA and the regulations implementing the VCAA would only 
serve to further delay resolution of the present claim with 
no benefit flowing to the appellant.  Accordingly, the Board 
will address the merits of the claim.  
II.  Analysis

The improved pension program, including Death Pension 
benefits, is an income-based program.  There are certain 
established annual income limits which, if they are exceeded, 
disqualify a claimant for pension.  In addition, these 
maximum income limits are reduced on a dollar-for-dollar 
basis by the claimant's annual countable income.  38 U.S.C.A. 
§§ 1521, 1541; 38 C.F.R. § 3.273.  Countable income for 
pension purposes includes all payments of any kind or from 
any source unless specifically excluded under 38 U.S.C.A. 
§ 1503.  See also 38 C.F.R. §§ 3.271, 3.272.  

In the present case, the applicable annual income limits for 
Death Pension purposes for a widow with a dependent child 
never exceeded $8,200 for the years 1997-2000.  See Veterans 
Benefits Administration Manual M21-1, Adjudication 
Procedures, Appendix B-Rate Tables.  On the other hand, the 
appellant has reported that during the period from January 1, 
1997, through December 31, 2000, she was in receipt of earned 
income in the form of wages of $563 per week ($29,276 per 
year).  In addition, the evidence indicates that she was also 
in receipt of Social Security benefits for herself of $803 
per month through June 1999, and of additional Social 
Security benefits ranging from $803 to $954 per month on 
behalf of her dependent daughter at least until June 1999 
(when her daughter reached age 18) and possibly through 
calendar year 2000.  

The appellant has reported deductible expenses of only $315 
per year in Medicare payments despite several requests by the 
RO for more information concerning her expenses.  It can 
readily be seen, therefore, that the appellant's annual 
countable income for Death Pension purposes very greatly 
exceeds the applicable annual income limits for calendar 
years 1997-2000.  Furthermore, the appellant has not 
indicated any specific errors committed by the RO in 
calculating her countable income for Death Pension purposes; 
she only disagrees in a general way with the holding that she 
does not qualify for Death Pension benefits.  

Accordingly, the Board must conclude that the appellant did 
not satisfy the threshold income limit for eligibility to 
receive Death Pension benefits during the period 1997-2000.  
This determination is based upon the undisputed facts recited 
above.  In cases such as this, where the law is dispositive, 
the claim must be denied because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet.App. 426 (1994). 


ORDER

The Board having determined that the appellant does not meet 
the criteria for basic eligibility to receive Death Pension 
benefits during calendar years 1997, 1998, 1999, and 2000, 
the appeal is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

